802 F.2d 459
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT LEE PRINCE, Petitioner-Appellantv.MICHAEL DUTTON, WARDEN, Respondent-Appellee.
No. 85-5936.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1986.

1
BEFORE:  MERRITT and MARTIN, Circuit Judges;  and WEBER, District Judge*

ORDER

2
Prince moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Prince was convicted by a Shelby County, Tennessee jury of various criminal offenses.  He was also convicted of being a habitual criminal.  He received two consecutive life sentences.  Prince exhausted his state remedies.


4
The district court granted Prince's request to file interrogatories, but the court denied Prince's later request to compel more complete answers to those interrogatories.  The court then held that his substantive issues were without merit.


5
On appeal, Prince's brief addresses the discovery issue and the district court's denial of his motion for counsel.  Under Rule 6, Rules Governing Section 2254 Cases, the district court must grant permission before discovery is allowed.  Willis v. Newsome, 771 F.2d 1445, 1447 (11th Cir. 1985), cert. denied, --- U.S. ----, 106 S. Ct. 1273 (1986).  Here the district court allowed interrogatories, so it did grant Prince some discovery.


6
Prince further alleges that the district court should have ordered the defendant to compile statistics to show that men are denied equal protection because Tennessee prosecutes a proportionately small number of women under its habitual criminal statute.  The district court did not abuse its discretion when it denied further discovery on this issue because Prince's allegations are conclusory.  Willie v. Maggio, 737 F.2d 1372, 1395 (5th Cir. 1984).  Prince has shown no authority that the defendant must expend funds developing such statistics.  Id.


7
Concerning Prince's motion for counsel in the district court, the district court may appoint counsel if justice so requires.  18 U.S.C. Sec.  3006A(g).  Because the court held that Prince's substantive issues were without merit, it did not abuse its discretion when it denied the appointment of counsel.


8
The motion for appointment of counsel on appeal is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation